Title: From Alexander Hamilton to Adam Hoops, 12 July 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York July 12th. 1799
          
          I request information relative to the following Extract of a letter from the Accountants office the Dept. of War dated July 6th 1799
          “I will mention two circumstances now before me in which I am really at a loss how to act—Lieut. Leonard has had the Hospital and Officers Quarters repaired at Bedlow’s Island to the amount of 257 Dollars for which he has obtained payment by an Order on the Contractor; this was done within the vicinity of Col Stevens’ Agency for the War Department with out any directions from him altho  he is daily making disbursements of — like nature at Fort Jay”—
          With great considn &c
          Major Hoops
        